UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2008 IBSG INTERNATIONAL, INC. (Exact name of registrant as specified in this charter) Florida 000-029587 65-0705328 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1132 Celebration Blvd., Celebration, FL 34747 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including area code: (321) 939-6321 NOT APPLICABLE (Former Name or Former Address, if Changes Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- ITEM 4.01Changes in Registrant’s Certifying Accountant. Engagement of Jewett, Schwartz, Wolfe, & Associates On January 15, 2008, the Board of Directors of IBSG
